Citation Nr: 0324679	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-20 161A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred by the veteran during 
hospitalization at the St. John Medical Center, Tulsa, 
Oklahoma, from May 5 through May 19, 1999.



REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to June 
1952.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 decision by the 
Department of Veterans Affairs (VA) medical center (VAMC) in 
Muskogee, Oklahoma.

In a decision dated January 17, 2001, the Board denied the 
veteran's claim for reimbursement of unauthorized medical 
expenses.  Evidence of record shows that the veteran died in 
April 2001.  The veteran's spouse filed a Notice of Appeal 
(NOA) with the United States Court of Appeals for Veterans 
Claims (Court) in May 2001.

The Secretary filed a motion to dismiss the appeal for lack 
of jurisdiction in July 2001.  See Landicho v. Brown, 7 vet. 
App. 42, 46-49 (1994).  The Secretary also noted that the 
spouse had not exhausted her administrative remedies as she 
had filed a claim in her own right and there was no final 
Board decision on that claim.

The Court granted the motion to dismiss the appeal by way of 
an order dated September 26, 2001.  The veteran's spouse, 
through her attorney, filed a motion for a panel decision in 
October 2001 and the Court granted the motion in April 2002.  
On August 6, 2002, the Secretary and the veteran's spouse, 
through her attorney, filed a joint motion for remand 
requesting that the Court vacate a February 27, 2002, 
decision by the Board that had dismissed the veteran's 
appeal, and vacate the January 2001 decision and remand the 
case for readjudication.  

The Court issued an order in October 2002 that declared the 
February 27, 2002, Board decision a nullity.  The Court said 
that the motion for a panel decision was pending at the time 
and this served to deprive the Board of jurisdiction.  The 
Court also said that the joint motion for remand was granted 
in part and to the extent provided for in the Court's order.  
Finally, the Court vacated the January 17, 2001, Board 
decision and remanded the case for readjudication consistent 
with its order.

The Board, in keeping with the order of the Court, has 
vacated the February 27, 2002, dismissal of the veteran's 
appeal by way of a separate decision.  The underlying issue 
for the benefit sought on appeal will be discussed in the 
REMAND portion of this decision.

The Board wrote to the appellant's representative in May 2003 
and advised the representative that he had 90 days to submit 
additional evidence or argument in regard to the claim.  
There is no indication of a response to the Board's letter in 
the claims file.  


REMAND

By a decision entered in August 1999, the VAMC in Muskogee, 
Oklahoma, denied a claim for payment or reimbursement of 
unauthorized medical expenses incurred by the veteran at St. 
John Medical Center, Tulsa, Oklahoma, from May 5, 1999, 
through May 19, 1999.  The veteran perfected an appeal of the 
denial and his case was certified on appeal to the Board.  
Thereafter, the Board denied the veteran's claim in January 
2001.

As noted above, the Secretary filed a motion to dismiss the 
appeal by asserting that the veteran's spouse had no standing 
to substitute for the veteran in pursuit of the appeal.  See 
Landicho v. Brown, 7 vet. App. 42, 46-49 (1994).  The Court 
granted the Secretary's motion and issued an order in 
September 2001 that dismissed the appeal.  The Court cited to 
Landicho in support of its decision as well as Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); and Richard 
v. West, 161 F.3d 719, 722-23 (Fed. Cir. 1998).  The Court 
also relied on the decision in Kelsey v. West, 13 Vet. 437, 
438 (2000) that called for the dismissal of a veteran's case 
where the veteran dies after a Board decision but prior to 
the expiration of the 120-day period for filing an appeal 
with the Court.  The Court found that the veteran's spouse 
lacked standing to pursue the claim and that the Court lacked 
jurisdiction over the Board's decision.  

The spouse's attorney submitted a motion for a panel decision 
in October 2001.  In the motion, the attorney argued that the 
precedential decisions from Landicho and Zevalkink were not 
applicable to a claim for unreimbursed medical expenses.  The 
motion argued that those cases related to claims for periodic 
payments and that the current claim was different.  The 
motion cited an unpublished opinion from VA's General Counsel 
(GC), dated December 5, 1984, that addressed the issue of who 
may act as a proper appellant when a veteran dies pending an 
appeal to the Board of a reimbursement claim.  It was 
determined that, because a claim for reimbursement of 
unauthorized medical expenses does not change when it becomes 
part of the estate, and because the estate, for purposes of 
the law, takes the place of the deceased veteran, the 
executor/executrix or administrator of the veteran's estate 
may continue prosecution of the claim at any stage.  The GC 
concluded, however, that any other entities seeking 
reimbursement, either because they provided medical services 
to the veteran, or paid for those services, must file a new 
claim with the VAMC since they have no legal interest in the 
deceased veteran's original claim which would allow them to 
succeed to that claim.  (emphasis added)  See 38 C.F.R. 
§ 17.123 (2002).  In so concluding, the GC noted that the law 
regarding accrued benefits did not restrict or prohibit 
posthumous consideration of a claim for reimbursement because 
the law regarding accrued benefits applies only to "periodic 
monetary benefits" to which the veteran was entitled prior 
to his death, and reimbursement of unauthorized medical 
expenses does not involve payment of periodic monetary 
benefits.  See 38 U.S.C.A. § 5121 (West 2002); Gillis v. 
West, 11 Vet. App. 441, 443 (1998); Pappalardo v. Brown, 
6 Vet. App. 63, 64-65 (1993).

The October 2001 motion went on to argue that single judge 
disposition was inappropriate in this case because it could 
not modify the Landicho and Zevalkink precedents to make 
clear that substitution was permissible when the benefit is 
not a recurring payment.  The motion added that "[I]n any 
such case, including this one, a proper person may be 
substituted by the Court in order to proceed on behalf of the 
Veteran's estate."  Appellant's Motion for a Panel Decision 
at 5 (emphasis added).  

The Court granted the appellant's motion for a panel decision 
in April 2002.  However, the Secretary and the appellant 
submitted a joint motion for remand in August 2002.  The 
joint motion requested that the February 2002 Board decision 
be vacated, and that the January 2001 Board decision also be 
vacated and the case be remanded for readjudication.  (The 
Board has vacated the February 2002 decision by an action 
separate from this remand.)

The joint motion discussed several areas where the prior 
Board decision failed to support its decision with adequate 
reasons and bases and noted that further development was 
necessary to develop the claim.  The joint motion also cited 
to the December 1984 GC opinion for the proposition that the 
claim for payment or reimbursement of unauthorized medical 
expenses was not a claim for periodic monetary benefits and 
that such a claim did not fall within the purview of accrued 
benefits.  Implicit in the argument was that the precedential 
decisions cited previously, e.g. Landicho and Zevalkink, were 
not applicable and that the veteran's spouse could be 
substituted as the appellant in the veteran's claim.

The Board notes that the GC opinion was cited as a 
precedential opinion both in the Appellant's Motion for a 
Panel Decision and the joint motion for remand; however, it 
is not a precedential opinion.  The opinion was issued in 
1984 and was not reissued by the GC at any time after 1989 as 
a precedential opinion.  Moreover, even if the opinion could 
be considered precedential, its holding is narrowly limited 
to the circumstance of allowing an executor or administrator 
of an estate to substitute for a veteran.  The opinion does 
not provide for substitution of another party when a veteran 
dies during the pendency of an appeal.  The GC opinion 
specifically stated that if the widow in that case did not 
serve as the executrix or administrator, then she could only 
file a claim, in her own right, if she actually paid the 
medical bills.  

The Court issued an order in October 2002 in response to the 
joint motion.  The Court noted that the joint motion did not 
address the Landicho jurisdictional issue that was previously 
raised.  The Court also noted that there was no Court 
precedent that applied Landicho to a claim for reimbursement 
of unauthorized medical expenses.  The Court ordered that the 
joint motion was granted, in part, and to the extent provided 
for in the order.  The January 17, 2001, Board decision was 
vacated and the case remanded for readjudication consistent 
with the order.

The Board notes that the Court did not order that the 
veteran's spouse be substituted for the veteran in this case.  
Rather, the Court granted the joint motion in part.  To that 
extent, the Board further notes that the Court vacated the 
Board decision of January 2001 and remanded the case for 
further readjudication in light of that action.  The order 
did not grant the joint motion in total such as to direct 
substitution of the veteran's spouse as the appellant and 
remand of the case for additional development.  Rather the 
order vacated the underlying January 2001 Board decision and 
left the issue open as to the status of the veteran's spouse 
in this case.  The Board now must consider if the veteran's 
spouse may be substituted for the veteran on the current 
appeal.

In view of the analysis above, the Board notes that no 
executor/executrix or administrator of the deceased veteran's 
estate has to date been identified by VA.  The Board also 
notes that the appellant has not claimed such a status at 
this point.  

As a result, it cannot be determined from the current record 
whether the appellant qualifies as the executor/executrix or 
administrator of the veteran's estate.  Consequently, the 
Board will remand the matter to the VAMC for purposes of 
allowing the appellant opportunity to present evidence on 
this point.  38 C.F.R. § 19.9 (2002).

The Board is aware that, under ordinary circumstances, 
38 C.F.R. § 20.1302 (2002) requires that "[a]n appeal 
pending before the Board of Veterans' Appeals when the 
appellant dies will be dismissed."  Id.  However, this type 
of case is unique in that there is no controlling legal 
precedent to direct such an outcome.  As noted in the 1984 GC 
opinion there is the possibility of the estate having an 
interest in the claim after the death of the 
veteran/appellant.  In this unique circumstance, the Board 
finds that the veteran's spouse should be afforded 
opportunity to demonstrate her standing as a proper 
appellant.

The Board also notes that the veteran's claims file was not 
accompanied by his Medical Administration Service (MAS) file 
when it was received at the Board.  On remand, action should 
be taken to ensure that the entire record, including the 
veteran's MAS file, is provided to the Board, if the case is 
returned for further appellate consideration.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  The VAMC should allow the appellant 
opportunity to demonstrate her standing 
as a proper appellant.  This would 
include contacting the veteran's spouse 
to determine if she is the executrix or 
administrator of the veteran's estate.  
(The appellant should be notified that 
she needs to submit documentation 
sufficient to establish her legal 
capacity as executrix or administrator of 
the veteran's estate.)  

2.  The VAMC must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The appellant should be 
specifically told of the information or 
evidence she should submit, if any, and 
of the information or evidence that VA 
will obtain, if any, with respect to the 
claim for payment or reimbursement for 
unauthorized medical expenses.  
38 U.S.C.A. § 5103(a) (West 2002).  She 
should also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable.  

3.  After the above development has been 
completed, the VAMC should undertake any 
additional development indicated.  This 
should include associating the MAS file 
with the claims file.  After any 
additional development has been 
completed, the VAMC should take 
adjudicatory action on the question of 
entitlement to payment or reimbursement 
of unauthorized medical expenses incurred 
by the veteran from May 5, 1999, to May 
19, 1999.  Such action should include 
consideration of his spouse's standing as 
a proper appellant.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should be sent to the 
representative of record, and to the 
appellant.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

